Exhibit 10.4


EXECUTIVE DEFERRED COMPENSATION AGREEMENT
INTEREST ACCOUNT

        THIS AGREEMENT, entered into this    6th    day of    December   
,   2005   , by and between    Kenneth Meyers   , (hereinafter referred to as
“Executive”) and United States Cellular Corporation, (hereinafter referred to as
“Company”), a Delaware corporation, located at 8410 West Bryn Mawr Avenue, Suite
700, Chicago, IL, 60631-3486.


W I T N E S S E T H:

        WHEREAS, the Executive is now and will in the future be rendering
valuable services to the Company, and the Company desires to ensure the
continued loyalty, service and counsel of the Executive; and

        WHEREAS, the Executive desires to defer a portion of his or her salary
and/or bonus for services to be performed in calendar year 2006 until separation
from service, disability, death, a specified date in 2007 or later or
unforeseeable emergency.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto covenant and agree as follows:


1. Deferred Compensation Agreement. The Company agrees to establish and maintain
a book reserve (the “Deferred Compensation Account”) for the purpose of
measuring the amount of deferred compensation payable under this Agreement.
Credits shall be made to the Deferred Compensation Account as follows:


(a) Gross Salary Deferral. On each issuance of the Executive’s semi-monthly
payroll check for services to be performed in calendar year 2006, (scheduled for
the 15th and the last day of each month), there shall be deducted an amount
equivalent to _8%_ percent of the Executive’s gross salary (excluding any
bonuses) for the pay period which will be credited to the Deferred Compensation
Account as of the last day of the month in which such check is to be issued. The
first deduction will occur on the Executive’s semi-monthly payroll check dated
January 31, 2006.


(b) Bonus Deferral. On each issuance of a check in full or partial payment of
the Executive’s quarterly sales bonus and annual bonus, if any, for services to
be performed in calendar year 2006, there shall be deducted an amount equivalent
to _0%_ percent of such gross bonus payment which will be credited to the
Deferred Compensation Account as of the last day of the month in which such
check is to be issued.


(c) Deemed Interest Credited to Deferred Compensation Account. Commencing on
February 28, 2006, and on the last day of each month thereafter until all of the
Deferred Compensation Account has been paid, there shall be credited to such
Account (before any amount is credited for the month then ending pursuant to
paragraphs 1(a) and 1(b)), interest compounded monthly computed at a rate equal
to one-twelfth (1/12) of the sum of (a) the average twenty (20) year Treasury
Bond rate of interest (as published in the Wall Street Journal for the last day
of the preceding month) plus (b) 1.25 percentage points. Quarterly reports which
specify the amount credited to the Executive’s Deferred Compensation Account
during the previous period (amount deferred plus interest) and the then current
balance, shall be provided to the Executive.


--------------------------------------------------------------------------------

(d) Except as provided in paragraph 2(h), the deferred compensation percentage
selected in paragraph 1(a) and/or 1(b) shall be in effect for the entire
calendar year. The Executive may not elect to change the percentage until a new
calendar year commences.


2. Payment of Deferred Compensation.


(a) If the Executive becomes disabled, the Company shall pay the Deferred
Compensation Account to the Executive in accordance with the Executive’s payment
election in paragraph 2(e). A lump sum payment shall be made or installment
payments shall commence (as elected by the Executive in paragraph 2(e)) at the
time set forth in paragraph 2(d). For purposes of this Agreement, an Executive
shall be deemed to be disabled if the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan of the Company or one
of its affiliates.


(b) If the Executive dies prior to the total distribution of the Deferred
Compensation Account, the Company shall pay such Account, in a lump sum within
forty-five (45) days following the Executive’s death, to the Executive’s
Designated Beneficiary (as hereinafter defined). However, the Executive may
designate in paragraph 2(e) that, if the Executive is married at the time of
death, the installment payments specified in paragraph 2(e) shall commence to be
paid at the time set forth in paragraph 2(d) or, if previously being paid to the
Executive, shall continue to be paid to the surviving spouse after the
Executive’s death. If such spouse dies before all payments are made, the balance
of the Deferred Compensation Account shall be paid in a lump sum within
forty-five (45) days following the spouse’s death in accordance with any
secondary beneficiary designations of the Executive or, if no Designated
Beneficiary is then living, as provided in paragraph 3(b).


(c) The Executive must elect in paragraph 2(e) the payment method for receiving
his/her Deferred Compensation Account in either a lump sum or in an indicated
number of installments. This determination must be made at the time of execution
of the Agreement and will apply to the entire Deferred Compensation Account.


(d) In the event the Executive chooses the installment option, the Executive
must inform the Company of the number of installments he or she wishes to
receive. The installments will be paid quarterly (not to exceed 20 quarters)
commencing with the fifteenth day of the first month of the calendar quarter
following the calendar quarter in which the Executive becomes entitled to
payment. Installments will then be paid on the fifteenth day of the first month
of each succeeding calendar quarter until the entire Deferred Compensation
Account, which includes interest earned during the installment period, has been
paid. For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the entitlement to a series of installment payments shall
be treated as the entitlement to a single payment as of the date the first
installment is scheduled to be paid. If the Executive chooses the lump sum
option, such sum must be paid within forty-five (45) days after the date the
Executive becomes entitled to payment.


(e) Election for payment of the Deferred Compensation Account (choose one
option):


i)          Lump sum distribution; or


--------------------------------------------------------------------------------

ii)    X    Installment Method. The amount of each installment shall be equal to
one-   20th   (cannot be less than one-twentieth) of the value of the Deferred
Compensation Account immediately preceding the first installment payment, plus
accrued interest compounded monthly for the current calendar quarter.


Installment payments (to be completed only if item ii) – Installment Method is
selected above):


   X    shall          shall not


be paid or continue to be paid to the Executive’s spouse after the death of the
Executive.


(f) The Executive must elect in paragraph 2(g) the payment date for receiving
his/her Deferred Compensation Account. This date is to be either his/her
separation from service, or a specified date in 2007 or later. This
determination must be made at the time of execution of the Agreement and will
apply to the entire Deferred Compensation Account.


(g) Election of Payment Date (choose one option):


i)    X    Separation from service; or


ii)           Specified Date:         (must be in 2007 or later).


Notwithstanding anything to the contrary in this Agreement, if the Executive is
a key employee and is entitled to payment by reason of a separation from
service, no payment shall be made from the Deferred Compensation Account before
the date which is six months after the date of separation from service (or if
earlier, the date of death of the Executive). The aggregate amount of any
payments which the Executive cannot receive during the six-month period
following the Executive’s separation from service due to being a key employee
shall be paid to the Executive within forty-five (45) days after the end of such
six-month period.


The determination of whether the Executive is a key employee shall be made in
accordance with Section 416(i) of the Code as implemented by the guidance
provided by the Treasury for Section 409A of the Code with an identification
date of December 31. For all purposes of this Agreement, a “separation from
service” shall be a termination of employment within the meaning of the guidance
provided by the Treasury for Section 409A of the Code.


(h) In the event of an unforeseeable emergency, the Executive may make
withdrawals from the Deferred Compensation Account but only in accordance with
Section 409A of the Code and the related Treasury guidance. An unforeseeable
emergency means a severe financial hardship to the Executive resulting from an
illness or accident of the Executive, the Executive’s spouse or a dependent (as
defined in Section 152(a) of the Code) of the Executive, loss of the Executive’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Executive.
The circumstances that will constitute an emergency will depend upon the facts
of each case, but, in any case, payment may not exceed an amount reasonably
necessary to satisfy such emergency plus amounts necessary to pay taxes or
penalties reasonably anticipated as a result of such payment after taking into
account the extent to which such hardship is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Executive’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (c) by cessation of deferrals
hereunder. Examples of what are not considered to be unforeseeable emergencies
include the need to send an Executive’s child to college or the desire to
purchase a home. Examples of what may be considered to be unforeseeable
emergencies include (i) the imminent foreclosure of or eviction from the
Executive’s primary residence, (ii) the need to pay for medical expenses,
including non-refundable deductibles and the cost of prescription drug
medication and (iii) the need to pay for funeral expenses of a spouse or
dependent (as defined in Section 152(a) of the Code).


--------------------------------------------------------------------------------

In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, (a) such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request and (b) the deferral elections made in Sections 1(a) and 1(b) of this
Agreement shall be cancelled for the rest of the calendar year.


(i) The Executive may make a subsequent election to delay the timing or change
the form of payment, provided that (a) such election shall not be effective
until 12 months after the date on which the election is made; (b) except in the
case of elections relating to payments on account of death, disability or
unforeseeable emergency, the payment with respect to such election must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made (or, in the case of installment payments, five
years from the date the first amount was scheduled to be paid); and (c) such
election cannot be made less than 12 months prior to the date of the scheduled
payment (or, in the case of installment payments, 12 months prior to the date
the first amount was scheduled to be paid.


3. Designation of Beneficiaries.


(a) The Executive may designate a beneficiary to receive any amount payable
pursuant to paragraph 2(b) (the “Designated Beneficiary”) by executing and
filing with the Company during his/her lifetime, a Beneficiary Designation in
the form attached hereto. The Executive may change or revoke any such
designation by executing and filing with the Company during his/her lifetime a
new Beneficiary Designation. If the Executive is married and names someone other
than his/her spouse (e.g., child) as beneficiary, the designation is invalid
unless the spouse consents by signing the designated area of the Beneficiary
Designation form in the presence of a Notary Public.


(b) If all Designated Beneficiaries predecease the Executive, and if any
corporation, partnership, trust or other entity which is a Designated
Beneficiary is terminated, dissolved, becomes insolvent or is adjudicated
bankrupt prior to the date of the Executive’s death, or if the Executive fails
to designate a beneficiary, then the following persons in the order set forth
below shall receive the amount which the previous Designated Beneficiary would
have been entitled to receive:


i) Executive’s spouse, if living; otherwise ii) Executive’s then living
descendants, per stirpes; and otherwise iii) Executive’s estate


--------------------------------------------------------------------------------

4. Miscellaneous.


(a) Except as provided in paragraph 3 of this Agreement, the right of the
Executive or any other person to any payment of benefits under this Agreement
may not be assigned, transferred, pledged or encumbered.


(b) If the Company finds that any person to whom any amount is payable under
this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disabilitywhich prevents the person from caring
for his or her affairs, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be made to the spouse, a child, a parent, or a brother or
sister of such person, or to any party deemed by the Company to have incurred
expenses for such person otherwise entitled to payment, in such manner and
proportions as the Company may determine. Any such payment shall be a complete
discharge of the liability of the Company under this Agreement for such payment.


(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of Illinois.


(d) The Executive is considered to be a general unsecured creditor of the
Company with regard to the deferred compensation amounts to which this Agreement
pertains.


(e) The deferred amounts under this Agreement are unfunded for all purposes of
the Code and the Employee Retirement Income Security Act of 1974, as amended.


(f) The appropriate amounts shall be withheld from any payments made hereunder
or from an Executive’s compensation as may be required for purposes of complying
with applicable federal, state, local or other tax withholding requirements
applicable to the benefits provided hereunder.


(g) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof.


(h) In the event any provision of this Agreement is held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement must be construed and enforced as if the
illegal or invalid provision had not been included.


(i) This Agreement is intended to comply with provisions of Section 409A of the
Code, as enacted by the American Jobs Creation Act of 2004, and this Agreement
shall be interpreted and construed accordingly. The Executive and the Company
agree that the Company shall have sole discretion and authority to amend or
terminate this Agreement, unilaterally, at any time in the future to satisfy any
requirements of Section 409A of the Code or guidance provided by the Treasury to
the extent applicable to the Agreement.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


UNITED STATES CELLULAR CORPORATION
  By:

--------------------------------------------------------------------------------

      EXECUTIVE
    /s/ Kenneth R. Meyers

--------------------------------------------------------------------------------

[Type Name of Executive]